 171325 NLRB No. 17OKLAHOMA ZOOLOGICAL TRUST1An earlier petition filed September 26, 1996, named the Okla-homa City Zoological Society as the Employer. The Regional Direc-
tor dismissed that pettion on October 9, 1996, finding that the Soci-
ety was a political subdivision. No request for review was filed.2The Trust Agreement describes the Society as ‚‚a non profit char-itable privately held corporation.™™3The original Trust Agreement was entered into on January 7,1975. It was subsequently amended in 1985, 1987, and 1990.460 OK Stat. Ann. Sec. 178(A).5Id.660 OK Stat. Ann. Sec. 178(E).7Id.860 OK Stat. Ann. Sec. 175.23(C).960 OK Stat. Ann. Sec. 176(G).1060 OK Stat. Ann. Sec. 176(I).1160 OK Stat. Ann. Sec. 178(D).12Member Fox agrees with former Chairman Stephens in his dis-senting opinion in Woodbury County Community Action Agency, 299NLRB 554, 555Œ561 (1990), that satisfaction of the second prong
of the Hawkins™ test will not always be sufficient to establish thatan entity is exempt from the Board™s jurisdiction. Under all the cir-ContinuedOklahoma Zoological Trust and InternationalBrotherhood of Teamsters, Local Union 886,
AFLŒCIO, Petitioner. Case 17ŒRCŒ11446November 8, 1997DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn January 21, 1997, the Petitioner, InternationalBrotherhood of Teamsters, Local Union 886, AFLŒ
CIO, filed a petition seeking to represent employees of
the Oklahoma City Zoo. The Regional Director for Re-
gion 17 dismissed the petition on the grounds that the
Employer, the Oklahoma Zoological Trust (the Em-
ployer or Trust), is a political subdivision exempt from
Board jurisdiction under Section 2(2) of the Act.1ThePetitioner filed a timely request for review, and the
city of Oklahoma City filed a letter in opposition to
the Petitioner™s request for review.The National Labor Relations Board has consideredthe Petitioner™s request for review of the Regional Di-
rector™s administrative dismissal and finds that it raises
substantial issues with respect to whether the Employer
is exempt from Board jurisdiction as a political sub-
division. Based on the entire administrative record in
this case, we affirm the Regional Director™s dismissal.The Employer was created in 1975 through a TrustAgreement between the Society2and city of OklahomaCity in accordance with the Trusts for Furtherance of
Public Functions Act, a statute of the State of Okla-
homa.3Under the Trust Agreement, the Society is thetrustor and the city is the beneficiary in the event of
the termination of the Trust. The Employer was cre-
ated to develop, maintain, and operate the existing
Oklahoma City Zoo, including all land and facilities
located on the Zoo™s premises, and is empowered to
hire and discharge employees, as well as to set em-
ployees™ compensation and benefits.Oklahoma statute allows public trusts to draft theirtrust agreements to provide for the appointment and
succession of trustees, subject to certain provisions.4By statute, trustees are required to take the same oath
of office as elected public officials.5The Trust Agreement requires that its board of trust-ees consist of nine members. Three of these nine serve
ex officio and include the city manager of OklahomaCity, the mayor, and the councilperson of the city. Theremaining six trustees are selected by the mayor from
a slate provided by the Society and are confirmed by
the city council. Removal of trustees is regulated by
statute, which provides that trustees are subject to re-
moval from office by the district court having jurisdic-
tion.6Removal is ‚‚for cause, including incompetency,neglect of duty, or malfeasance in office.™™7Removalactions may be brought by ‚‚a trustee, beneficiary, or
any person affected by the administration of the trust
estate.™™8By statute, the Trust is required to file its operatingbudget with the mayor and city council each year.9The Trust has been authorized by the city council to
draw upon the Oklahoma City Zoo tax fund through
submission of the specific expenditures for those funds
to the city council for approval. In 1990, there was a
ballot referendum in which the city electorate voted to
levy an additional 1/8-percent sales tax to fund the
zoo. The zoo is funded almost entirely from the city™s
sales tax funds. Oklahoma statute also allows the Trust
the power of eminent domain.10The Trust is requiredto hold public meetings and make its records and min-
utes available for public inspection.11In order to determine whether entities are politicalsubdivisions exempt from the Act, the Board uses a
two-prong test. See NLRB v. Natural Gas Utility Dis-trict of Hawkins County, 402 U.S. 600 (1971). Underthat test, political subdivisions are entities that are ei-
ther (1) created directly by the State, so as to con-
stitute departments or administrative arms of the Gov-
ernment, or (2) administered by individuals who are
responsible to public officials or to the general elector-
ate. The Supreme Court has stated that state law is not
controlling on the question of whether an entity is a
political subdivision and that it is to the ‚‚actual oper-
ations and characteristics™™ of the entity that the Board
must look in deciding whether the entity is exempt
from the Act™s coverage. Id. at 603Œ604.The Regional Director found that the Employer sat-isfies the second prong of Hawkins because all trusteesare either public officials or selected by public officials
and can be removed by a district court. For the reasons
stated below, we agree with the Regional Director that
the Employer is exempt under the second prong of
Hawkins.12VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00171Fmt 0610Sfmt 0610D:\NLRB\325.016APPS10PsN: APPS10
 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cumstances in this case, however, she finds that the Employer is anexempt political subdivision.13Our dissenting colleague™s requirement that, to render trusteesaccountable to public officials, the power of removal must be vested
exclusively in a single political official or in the general electorate
and that removal must be at the will of a public official, rather than
vested in the district court based on evidence of incompetency or
wrongdoing, is thus, contrary to the Court™s decision in Hawkins.1451 OK Stat. Ann. Sec. 92 et seq. Unlike our dissenting col-league, we find no legal significance in the fact that the statutory
provisions governing removal of trustees are in separate sections
from those governing other public officials. What is legally signifi-
cant, however, is that those provisions are similar in substance.1Sec. 2(2) of the Act provides that ‚‚[t]he term ‚employer™ ...
shall not include ... any State or political subdivision thereof

....™™ 29 U.S.C. §152(2). The Act does not define the term ‚‚po-

litical subdivision™™ and the legislative history indicates only that
Congress meant to exclude the labor relations of Federal, state, and
municipal governments from the Board™s jurisdiction because gov-
ernmental employees did not usually enjoy the right to strike. 402
U.S. at 604. In Hawkins, the Supreme Court approved the Board™stest that an exempt political subdivision is an entity that is either (1)
created directly by the state, so as to constitute departments or ad-
ministrative arms of the government or (2) administered by individ-
uals who are responsible to public officials or to the general elector-
ate. 402 U.S. at 604Œ605. In the instant case, there is no contention
that the Trust is an entity created directly by the State.2The Society is described in the trust agreement as a privatelyheld nonprofit charitable corporation. There is no contention in theinstant case that the Society is an exempt political subdivision and,
on this point, I find the trust agreement controlling.360 Okl. St. Ann. Sec. 176 et seq.4Sec. 176.1(A).Here, the Employer was created under Oklahomastatute to take over the operation of the city zoo from
the city of Oklahoma City. The trustees are appointed
by an elected public official, and they are required by
statute to take the same oath of office required of all
elected public officials. The operations of the Em-
ployer are funded almost exclusively from public
funds, and the Employer is accountable to the city
council for approval of expenditures of the Oklahoma
City Zoo tax fund and to the general electorate for in-
creased funding, such as the ballot referendum in 1990
to increase the sales tax. Further, the Employer™s meet-
ings are required to be public, and its records and min-
utes are available for public inspection. In addition, the
Employer by statue has the power of eminent domain.
Finally, the trustees are subject to removal by the dis-
trict court at the instance of any beneficiary or any
person affected by the administration of the Trust,
which clearly includes public officials and private citi-
zens. Under these circumstances, we agree with the
Regional Director that the Employer is an exempt po-
litical subdivision because it is administered by indi-
viduals who are responsible to public officials and to
the general electorate. Rosenberg Library Assn., 269NLRB 1173 (1984); Northern Community MentalHealth Center, 241 NLRB 323 (1979).Contrary to our dissenting colleague, we find thatthe facts in this case are quite similar to those in Haw-kins, supra. Here, in addition to the three public offi-cials who serve on the board of trustees, the mayor ap-
points six trustees from a list submitted by the Society.
In Hawkins, the commissioners were appointed by anelected county judge from among persons nominated
in a petition filed by 38 owners of real property. Also,
like the commissioners in Hawkins, the trustees are bystatute subject to removal for cause by a district court
judge in an action initiated by public officials or pri-
vate citizens.13Further, the statutory provisions gov-erning removal of the trustees are similar to those gov-
erning other Oklahoma elected or appointed public of-
ficials, who may be removed for cause by a district
court in an action initiated by public officials or pri-
vate citizens.14Finally, as in Hawkins, the Employer™srecords are public and open for inspection, the Em-
ployer™s annual budget is placed in the public domain,and the Employer has the power of eminent domain.Accordingly, we find the Regional Director™s finding
that the Employer is an exempt political subdivision is
in complete accord with the Supreme Court™s decision
in Hawkins, and we affirm his dismissal of the peti-tion.ORDERThe Regional Director™s dismissal of the petition isaffirmed and the petition is dismissed.CHAIRMANGOULD, dissenting.I dissent from my colleagues™ decision to adopt theRegional Director™s finding that the Employer, the
Oklahoma Zoological Trust (the Trust), is an exempt
political subdivision under the Act. The Regional Di-
rector concluded that the Trust is administered by indi-
viduals who are responsible to public officials and,
therefore, satisfies the second part of the test for deter-
mining political subdivisions under NLRB v. NaturalGas Utility of Hawkins County, 402 U.S. 600 (1971).1Unlike my colleagues, I find that the Trust is not ad-ministered by individuals who are clearly responsible
to public officials. Accordingly, I would not find that
the Trust satisfies the Hawkins™ test.In 1975, the Oklahoma Zoological Society, Inc.,2created the Trust under a Oklahoma Statute providingfor the creation of ‚‚trusts for the furtherance of public
functions™™ for the benefit of the city of Oklahoma
City.3The statute specifically provides that for pur-poses of Oklahoma law a public trust is a distinct en-
tity from the governmental entity that is its bene-
ficiary.4This provision further provides that the affairsof the public trust shall be separate and independent
from the affairs of the beneficiary in all matters and
activities authorized by the trust agreement and specifi-
cally requires that the public trust™s budget, expendi-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00172Fmt 0610Sfmt 0610D:\NLRB\325.016APPS10PsN: APPS10
 173OKLAHOMA ZOOLOGICAL TRUST5Sec. 176.1(D)6Sec. 178(C) and (E).7Sec. 178(A).8Truman Medical Center, supra, 641 F.2d at 573. Cf. NLRB v.E.C. Atkins & Co
., 331 U.S. 398 (1947) (civilian auxiliaries to war-time military police are employees under the Act despite the mili-
tary™s reservation of the right to veto their hiring and firing).9I disagree with and would overrule Board precedent to the extentit holds that removal authority by public officials is not a critical
factor in determining responsibility to public officials or the general
electorate. See Economic Security Corp., 299 NLRB 562 (1990).tures, revenues, and general operation be separate fromthat of its governmental beneficiary™s.5Under the statute creating public trusts, the trust in-strument or agreement may provide for the appoint-
ment, succession, powers, duties, term, manner of re-
moval, and compensation of the trustees. Trusts cre-
ated for a municipal beneficiary are further required to
have a minimum of three trustees and the trustees may
be removed from office for cause, including incom-
petency, neglect of duty, or malfeasance in office, by
a district court having jurisdiction.6The statute furtherprovides that ‚‚in all such respects the terms of [the]
instrument shall be controlling.™™7Thus, according tothe plain language of the statute creating the Trust, the
trust agreement controls the composition of the board
of trustees and the means and manner of the selecting
additional trustees beyond the required minimum of
three. A trust agreement can also impose additional re-
quirements with regard to removal and succession than
that required by statute. The trust agreement in this
case provides for nine trustees including the mayor, thecity manager, and a councilman. The six additional
trustees are selected by the mayor, from a list submit-
ted by the Society, and are confirmed by the city
Council. They serve 4-year terms.The Regional Director concluded that the trusteesmeet the Hawkins™ test because they are responsible topublic officials in the appointment and in their re-
moval. My colleagues agree with the Regional Direc-
tor, finding this case ‚‚quite similar™™ to the facts of
Hawkins. I hold a different view of the law and its re-quirements.To support a claim of exempt status under Hawkins,supra, the entity must demonstrate that its policy-mak-
ing officials have ‚‚direct personal accountability™™ to
public officials or to the general public. CapeGirardeau Care Center, 278 NLRB 1018, 1019 (1986)(citing Truman Medical Center v. NLRB, 641 F.2d570, 573 (8th Cir. 1981)). In Hawkins, the Court con-cluded that the commissioners of the state utility dis-
tricts were either appointed by an elected public offi-
cial or directly elected by the general public and sub-
ject to removal under the State™s General Ouster law,
which provided a procedure for citizens to remove
public officials from office. The Court found that these
appointment and removal procedures together with the
‚‚actual operations and characteristics™™ of the utility
districts, including the district™s power of subpoena and
eminent domain over public and private property, its
authority to issue tax exempt bonds, and its status, de-
clared by statute, as a municipality or public corpora-
tion, ‚‚betoken a state rather than a private, instrumen-
tality.™™ 402 U.S. at 608. I disagree with my col-leagues™ assertion that the trustees in the instant casehave any powers approaching those of the commis-
sioners at issue in Hawkins, and as noted above, theRegional Director dismissed the petition solely on the
basis of the appointment and removal procedures. In
my view, the appointment and removal procedures do
not establish the required accountability under Haw-kins.The composition of the board of trustees and the ap-pointment procedure is established by the trust agree-
ment not by statute. As to six of the nine trustees, the
Society selects the list of candidates. The mayor of
Oklahoma City must appoint from the list submitted
by the Society. There is no evidence as to how many
names are submitted by the Society for each vacancy
or even that there is more than one name submitted for
each vacancy. At best, the mayor may exercise a lim-
ited veto power by choosing one name at the exclusion
of the other names on the list.8Thus, those personswhose names are on the list appear to be more ac-
countable to the Society for placing them on the list
than to the mayor for appointing them from the list.Further, to the extent that appointment by the mayorfrom those names submitted by the Society represents
accountability to a public official, the trustees are ac-
countable by choice not by law and such an arrange-
ment does not establish a political subdivision under
the second part of the Hawkins™ test. Jefferson Com-munity Center v. NLRB, 732 F.2d 122, 125 fn. 3 (10thCir. 1984), cert. denied 469 U.S. 1086 (1984). The
trustees take all actions by a majority vote. There is
no evidence that the votes of those trustees who are
mayor, city councilman or city manager have more
significance or weight than those of the other trustees.
Nothing in the record suggests that these six, a major-
ity of the trustees, have any official connection to any
governmental body. Nor are their decisions subject to
approval by any such entity.Further, in my view, a critical factor in establishingaccountability under the Hawkins™ analysis is whetherpublic officials or the general electorate have an unfet-
tered right of removal during an individual™s term.9Indetermining whether the commissioners were respon-
sible to public officials or the general electorate, the
Hawkins™ Court relied on its finding, which it notedwas contrary to the Board™s finding, that the commis-
sioners were subject to the same removal statute asVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00173Fmt 0610Sfmt 0610D:\NLRB\325.016APPS10PsN: APPS10
 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10402 U.S. at 607Œ608.11See St. Jude Industrial Park Board v. NLRB, 760 F.2d 223 (8thCir. 1985); NLRB v. Natchez Trace Electric Power Assn., 476 F.2d1041 (5th Cir. 1973).12402 U.S. at 608.13The mere fact that the trust agreement can impose additional re-moval procedures establishes that it is not the same statutory proce-
dure for removing public officials from office. See 60 Okl. Stat.
Ann. Sec. 178(A), (C), and (E).14Sec. 176(I) provides that[a]ny public trust created pursuant to the provisions of this sec-
tion shall have the power to acquire lands by use of eminent do-
main in the same manner and according to the procedures pro-
vided for in Sections 51 through 65 of Title 66 of the Oklahoma
Statutes.The Oklahoma statute referred to confers power upon railroads to
take, hold, and appropriate real estate necessary for the location,
construction, and convenient use of their road. Guthrie & WesternRy. Co. v. Rhoades, 73 P. 1134 (1903). Sec. 176(I) further providesthat[a]ny exercise of the power of eminent domain by a public trust
pursuant to the provisions of this section shall be limited to the
furtherance of public purpose projects involving revenue-produc-
ing utility projects of which the public trust retains ownership
... Revenue-producing utility projects shall be limited to

projects for the transportation, delivery, treatment, or furnishing
of water for domestic purposes or for power, including but not
limited to the construction of lakes, pipelines, and water treat-
ment plants.15In an opinion addressing the issue of whether, under Oklahomalaw, a public trust created under 60 Okla. Stat. Ann. Sec. 176 et seq.
has the power of eminent domain for the purpose of acquiring lands
for the construction of a water reservoir for municipal use, the Okla-
homa Attorney General stated that a preliminary consideration is
‚‚whether the or not the public trust at issue herein is authorized by
the instruments or articles prescribing its creation to engage in the
contemplated activity.™™ Okl. A.G. Opin. No. 78-260 (Nov. 21,
1978). In order to make this determination, ‚‚it would be necessary
to review the Declaration of Trust creating a particular public trust,
and proceed to make a factual determination as to whether or not
the Declaration authorizes engagement in the contemplated activity.™™
Id.16As noted above, whatever limited power of eminent domain theTrust may have is pursuant to a statutory provision according emi-
nent domain to railroads.17‚‚To carry out its functions, the District is granted not only allthe powers of a private corporation, but also ‚all the powers nec-
essary and requisite for the accomplishment of the purpose for which
such district is created, capable of being delegated by the legisla-
ture.™ This delegation includes the power of eminent domain, which
the District may exercise even against other governmental entities.™™
[Statutory citations omitted] 402 U.S. at 606.other public officials.10The courts of appeals havealso relied on removal authority as an important factor
in the Hawkins™ analysis.11As the courts have recog-nized, the power of removal is as important as the
power of appointment to the determination of account-
ability to public officials or the general electorate.
Once appointed, an individual remains accountable to
the political official or the public only because of the
authority to remove that individual during his or her
term. In the case of a true political appointee, the basis
for removal can lie totally within the discretion of the
appointing official or entity. Thus, if an entity is to be
found to be an exempt political subdivision, then those
individuals who manage it must continue during theirterm to be responsible to those who put them in office.In the instant case, trustees serve a 4-year term andcannot be removed except for cause. Further, the
power of removal is vested in the district court, not in
the discretion of a single political official or in the
general electorate. Thus, removal is not at will of the
mayor or other city officials, but must be based on
some incompetency or wrongdoing established in a ju-dicial proceeding. The trustees cannot be removed sim-
ply because a political official or the general public
disagrees with the actions they have taken or the deci-
sions they have made. During their terms, as long as
they act competently and do not act ultra vires, the
trustees are not controlled in the exercise of their dis-
cretion.My colleagues argue that the removal procedure inthe instant case is similar to the procedure in Hawkins.In Hawkins, however, the commissioners were subjectto the state™s general ouster law, the removal procedure
applicable to all public officials.12In the instant case,the removal procedure is merely specified in the gen-
eral Oklahoma statute that provides for the creation of
any trust ‚‚for the furtherance of public functions,™™
and, unlike Hawkins, there is no evidence nor doesanyone contend that the removal procedure set forth in
the trust agreement is the same procedure applicable to
public officials.13My colleagues note that a removalaction may be brought by ‚‚a trustee, beneficiary, or
any person affected by the administration of the trust
estate,™™ citing 60 Okl. Stat. Ann. Sec. 175.23(C). This
provision, however, applies to ‚‚any trust instrument.™™
Since this removal mechanism is common to trusts
generally under Oklahoma law, including indisputablyprivate entities, it provides no support for a finding ofexempt political subdivision.My colleagues rely on the fact that the Oklahomastatute under which the Trust is created provides for a
limited power of eminent domain.14It is unclear fromthe trust agreement whether the Trust possesses the
ability to exercise even this limited power of eminent
domain.15Even assuming that the Trust had this lim-ited power of eminent domain, the Trust could only
exercise such a power over private property and pursu-
ant to a statutory provision separate from the provision
according eminent domain powers to state govern-
mental bodies.16In contrast, the commissioners inHawkins had the power of eminent domain over bothpublic and private agencies.17Finally, in my view, the remaining factors cited bymy colleagues do not support a finding of exempt po-
litical subdivision in the absence of accountability to
political officials through appointment and removal
procedures. To be sure, the trustees take the same oathVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00174Fmt 0610Sfmt 0610D:\NLRB\325.016APPS10PsN: APPS10
 175OKLAHOMA ZOOLOGICAL TRUSTof office as elected officials, the Trust™s operations arefunded by public funds, the Trust™s meetings are open
to the public, and the Trust™s records and minutes are
available for public inspection. I do not dispute thatthe Trust has some characteristics of a public entity. If
it did not, our inquiry would be at an end. I do not,
however, find that the possession of a minimum of
public attributes establishes the degree of accountabil-
ity to elected public officials or the general electorate
so as to remove the Trust from the jurisdiction of the
Act.Indeed, as is appropriate in a modern economywhere the private sector is subject to regulation at boththe federal and state level, considerable public disclo-sure is mandated for and practiced by private corpora-
tions as well as the public sector. The existence of ac-
cess that is available to the public is hardly dispositive
of the question of whether an entity is a public sub-
division within the meaning of the Act.As discussed above, I find that the trustees here donot have the type of responsibility to either public offi-
cials or the general electorate that qualifies the Trust
as an exempt political subdivision under Section 2(2)
of the Act. Accordingly, I would process the petition.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00175Fmt 0610Sfmt 0610D:\NLRB\325.016APPS10PsN: APPS10
